DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green, US 9,453,369.
Regarding claim 1:
Green discloses a board apparatus, said board apparatus comprising: 
an elongate body (26) having a front portion, a back portion, a left side, a right side, an upper groove (52), and a lower groove (56); and 

Regarding claim 14:
Green discloses a method of installing a screen, said method comprising the steps of: 
providing a board apparatus (26), said board apparatus having an elongate body having an upper groove (52), and a removable elongate member (58) sized to fit in said upper groove; 
removing said removable elongate member from said upper groove (col. 1, ll. 55-57); 
placing said screen (18) in said upper groove; 
placing said removable elongate member back in said upper groove; and 
installing said board apparatus and screen in a desired location of a building structure (10).
Regarding claim 2:
Green discloses wherein the apparatus allows for the installation of a screen (18).
Regarding claim 3:
Green discloses wherein the board apparatus allows for the installation of a glass panel (a glass panel could be installed within the interior portion of the board apparatus).
Regarding claims 4-7:


    PNG
    media_image1.png
    543
    556
    media_image1.png
    Greyscale

Regarding claim 8:
Green discloses wherein the left side (shown above) is substantially T-shaped.
Regarding claim 9:
Green discloses wherein the left and right sides are congruent.
Regarding claim 10:
Green discloses wherein the removable elongate member is configured to secure a screen in the upper groove.
Regarding claim 11:
Green discloses wherein the removable elongate member is configured to secure a screen in the upper groove.
Regarding claim 12:
Green discloses wherein a screen (18) is coupled to a back portion lip of said back portion of said elongate body (106, refer to Fig. 4).
Regarding claim 13:
Green discloses wherein a lower end of a screen wraps around a back portion lip of said back portion of said elongate body.
Regarding claims 15 and 16:
Green discloses wherein said placing said screen in said upper groove includes wrapping a lower end of said screen around a back portion lip of a back portion of said elongate body; wherein said placing said removable elongate member back in the upper groove includes placing said removable elongate member back in the upper groove so that a back side of the removable elongate member is couple to the screen.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633